DETAILED ACTION
This action is in response to communication filed on 03 May 2022. Claims 1-20 are pending in the application and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over SHULTZ et al. (US20150347358A1) in view of BEAUMIER et al. (US20150277849A1).

As to claim 1, SHULTZ teaches an information presenting method, comprising: displaying a first information page (See fig. 8D, par. 0179 wherein FIG. 8D is a user interface 880 for displaying a view/webpage with icons in the third category of websites; as taught by SHULTZ), and the first control corresponds to a first tab page and a second tab page (See fig. 8A, par. 0178 wherein the user interface 800 also includes a user interface toggle 815, for switching between two sets of icons; as taught by SHULTZ).
SHULTZ does not teach wherein the first information page comprises a first control and a second control, and presenting, in response to detecting a first switching operation of switching a tab page displayed on the first information page from the first tab page to the second tab page, a tab of the second tab page in the second control.
In similar field of endeavor, BEAUMIER teaches wherein the first information page comprises a first control and a second control, and presenting, in response to detecting a first switching operation of switching a tab page displayed on the first information page from the first tab page to the second tab page, a tab of the second tab page in the second control (See fig. 3, par. 0113, wherein home screen shown in FIG. 3 includes a group of four main navigation elements 302a-302d [first control] which enable a user to navigate, initiate a search, access “top plays,” and “discover” music; also see figs. 9-10, pars. 0133-0136, for example fig. 10, par. 0136 wherein FIG. 10 is an example  of “top plays” screen that incorporates a grid view [with the area  at the top displays “Top Plays”, i.e. the second control]; as taught by BEAUMIER).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHULTZ method to include the teachings of BEAUMIER wherein the first information page comprises a first control and a second control, and presenting, in response to detecting a first switching operation of switching a tab page displayed on the first information page from the first tab page to the second tab page, a tab of the second tab page in the second control. Such a person would have been motivated to make this combination as it has been found that catalogs expose potential patrons to too much information (in the form of too many selections) where there is a very low likelihood that a large percentage of the songs will be played. Although some have attempted to provide sorting based on popularity, a potential patron might not know where the song is in the popularity list, or a song might not be ranked at all, and thus the patron might revert to a very long alphabetical list that is daunting to use (BEAUMIER, par. 0019).
As to claim 2, SHULTZ and BEAUMIER teach the limitations of claim 1. SHULTZ further teaches wherein the first control and/or the second control is a tab page switching control (See fig. 8A, par. 0178 wherein the user interface 800 also includes a user interface toggle 815, for switching between two sets of icons; as taught by SHULTZ).

As to claim 3, SHULTZ and BEAUMIER teach the limitations of claim 1. SHULTZ further teaches wherein in response to detecting the first switching operation, the method further comprises: switching the first tab page displayed on the first information page to the second tab page (See fig. 8D, par. 0179 wherein FIG. 8D is a user interface 880 for displaying a view/webpage with icons in the third category of websites according to the second embodiment. This is the result of toggling UI toggle 815; as taught by SHULTZ); switching, in the first control, a display mode of a tab of the first tab page from a first display mode to a second display mode; switching, in the first control, a display mode of the tab of the second tab page from the second display mode to the first display mode (See figs. 8A-8B, par. 0178 wherein FIG. 8A shows “Favorites” toggle in Bold and highlighted, and Fig. 8B shows “Top Sites” in Bold and highlighted; as taught by SHULTZ). BEAUMIER further teaches and/or presenting the tab of the second tab page in the second control comprises: displaying the tab of the second tab page in the second control through the first display mode (See fig. 3, par. 0113, wherein the area  at the top displays “Top Plays”, i.e. the second control; as taught by BEAUMIER).

As to claim 4, SHULTZ and BEAUMIER teach the limitations of claim 1. SHULTZ further teaches wherein the method further comprises: switching, in response to detecting a second switching operation of switching the displayed first information page to a second information page, the displayed first information page to the second information page, wherein the second information page comprises the second control, and presenting a tab of a tab page that meets a preset condition in the second control (See par. 0172 wherein the second category of websites are webpages grouped in response to a user designation, e.g., a user-specified set of “favorite” webpages, and the third category of webpages is determined by a frequency and recency algorithm, also known as the “top sites” for the user; as taught by SHULTZ).

As to claim 5, SHULTZ and BEAUMIER teach the limitations of claim 4. BEAUMIER further teaches wherein the presenting the tab of the second tab page in the second control comprises: presenting the tab of the second tab page in a preset position of the second control, and the presenting the tab of the tab page that meets the preset condition in the second control comprises: presenting the tab of the tab page that meets the preset condition in the preset position of the second control (See figs. 9-10, par. 0134-0136, wherein the area  at the top displays “Top Plays”, i.e. the second control; also for example see par. 0134, wherein Top play information may be presented in list form, e.g., using the list 902; also see par. 0136, wherein The grid-based list 902′ includes the same information as shown in the list 902; as taught by BEAUMIER).

As to claim 6, SHULTZ and BEAUMIER teach the limitations of claim 4. SHULTZ further teaches wherein the tab page that meets the preset condition is one of the following: a tab page presented last before the second switching operation, a tab page with longest dwell time within a preset time period before the second switching operation, a tab page with most user interactions within the preset time period before the second switching operation, and a tab page of an associated user of the user that has longest dwell time within the preset time period before the second switching operation (See par. 0172 wherein the second category of websites are webpages grouped in response to a user designation, e.g., a user-specified set of “favorite” webpages, and the third category of webpages is determined by a frequency and recency algorithm, also known as the “top sites” for the user; as taught by SHULTZ).
 As to claim 7, SHULTZ and BEAUMIER teach the limitations of claim 4. SHULTZ further teaches wherein, the tab page that meets the preset condition is the second tab page (See par. 0179 wherein FIG. 8D is a user interface 880 for displaying a view/webpage with icons in the third category of websites; as taught by SHULTZ).

As to claim 8, SHULTZ and BEAUMIER teach the limitations of claim 5. SHULTZ further teaches wherein, the method further comprises: presenting, in response to detecting a preset operation on a tab presented in the preset position of the second control, the first information page (See par. 0179 wherein the UI toggle element toggles between a view including the first and second icons areas or the third set of icons alone; as taught by SHULTZ).

As to claim 9, SHULTZ and BEAUMIER teach the limitations of claim 8. SHULTZ further teaches wherein, the displaying the first information page comprises: presenting the second tab page on the first information page; or sequentially presenting the first tab page and the second tab page on the first information page (See figs. 8A-8B, par. 0172 wherein the UI toggle element toggles between a view including the first and second icons areas or the third set of icons alone, the state of the UI toggle is determined for whether to display two sets of icons; as taught by SHULTZ).

As to claim 10, SHULTZ teaches an information presenting apparatus, comprising: a display apparatus, configured to display a first information page (See fig. 8D, par. 0179 wherein FIG. 8D is a user interface 880 for displaying a view/webpage with icons in the third category of websites; as taught by SHULTZ), and the first control corresponds to a first tab page and a second tab page (See fig. 8A, par. 0178 wherein the user interface 800 also includes a user interface toggle 815, for switching between two sets of icons; as taught by SHULTZ).
SHULTZ does not teach wherein the first information page comprises a first control and a second control, and the display apparatus is further configured to present, in response to detecting a first switching operation of switching a tab page displayed on the first information page from the first tab page to the second tab page, a tab of the second tab page in the second control. 
In similar field of endeavor, BEAUMIER teaches wherein the first information page comprises a first control and a second control, and the display apparatus is further configured to present, in response to detecting a first switching operation of switching a tab page displayed on the first information page from the first tab page to the second tab page, a tab of the second tab page in the second control (See fig. 3, par. 0113, wherein home screen shown in FIG. 3 includes a group of four main navigation elements 302a-302d [first control] which enable a user to navigate, initiate a search, access “top plays,” and “discover” music; also see figs. 9-10, pars. 0133-0136, for example fig. 10, par. 0136 wherein FIG. 10 is an example  of “top plays” screen that incorporates a grid view [with the area  at the top displays “Top Plays”, i.e. the second control]; as taught by BEAUMIER). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHULTZ method to include the teachings of BEAUMIER wherein the first information page comprises a first control and a second control, and presenting, in response to detecting a first switching operation of switching a tab page displayed on the first information page from the first tab page to the second tab page, a tab of the second tab page in the second control. Such a person would have been motivated to make this combination as it has been found that catalogs expose potential patrons to too much information (in the form of too many selections) where there is a very low likelihood that a large percentage of the songs will be played. Although some have attempted to provide sorting based on popularity, a potential patron might not know where the song is in the popularity list, or a song might not be ranked at all, and thus the patron might revert to a very long alphabetical list that is daunting to use (BEAUMIER, par. 0019).
As to claim 11, SHULTZ teaches an electronic device, comprising: one or more processors; and a storage apparatus, having one or more programs stored thereon, wherein, the one or more programs, when executed by the one or more processors, cause the one or more processors to: display a first information page (See fig. 8D, par. 0179 wherein FIG. 8D is a user interface 880 for displaying a view/webpage with icons in the third category of websites; as taught by SHULTZ), and the first control corresponds to a first tab page and a second tab page (See fig. 8A, par. 0178 wherein the user interface 800 also includes a user interface toggle 815, for switching between two sets of icons; as taught by SHULTZ).
SHULTZ does not teach wherein the first information page comprises a first control and a second control, and present, in response to detecting a first switching operation of switching a tab page displayed on the first information page from the first tab page to the second tab page, a tab of the second tab page in the second control.  
In similar field of endeavor, BEAUMIER teaches wherein the first information page comprises a first control and a second control, and present, in response to detecting a first switching operation of switching a tab page displayed on the first information page from the first tab page to the second tab page, a tab of the second tab page in the second control (See fig. 3, par. 0113, wherein home screen shown in FIG. 3 includes a group of four main navigation elements 302a-302d [first control] which enable a user to navigate, initiate a search, access “top plays,” and “discover” music; also see figs. 9-10, pars. 0133-0136, for example fig. 10, par. 0136 wherein FIG. 10 is an example  of “top plays” screen that incorporates a grid view [with the area  at the top displays “Top Plays”, i.e. the second control]; as taught by BEAUMIER).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the SHULTZ method to include the teachings of BEAUMIER wherein the first information page comprises a first control and a second control, and presenting, in response to detecting a first switching operation of switching a tab page displayed on the first information page from the first tab page to the second tab page, a tab of the second tab page in the second control. Such a person would have been motivated to make this combination as it has been found that catalogs expose potential patrons to too much information (in the form of too many selections) where there is a very low likelihood that a large percentage of the songs will be played. Although some have attempted to provide sorting based on popularity, a potential patron might not know where the song is in the popularity list, or a song might not be ranked at all, and thus the patron might revert to a very long alphabetical list that is daunting to use (BEAUMIER, par. 0019).  

As to claim 12, SHULTZ and BEAUMIER teach a non-transitory computer-readable medium with a computer program stored thereon. Moreover, claim 12 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.
 
As to claim 13, SHULTZ and BEAUMIER teach a computer program, comprising a program code. Moreover, claim 13 discloses substantially the same limitations as claim 1. Therefore, it is rejected with the same rationale as claim 1.
	
As to claim 14, SHULTZ and BEAUMIER teach the limitations of claim 10. SHULTZ further teaches wherein the first control and/or the second control is a tab page switching control (See fig. 8A, par. 0178 wherein the user interface 800 also includes a user interface toggle 815, for switching between two sets of icons; as taught by SHULTZ).


As to claim 15, SHULTZ and BEAUMIER teach the limitations of claim 10. SHULTZ further teaches wherein in response to detecting the first switching operation, the display apparatus is further configured to: switch the first tab page displayed on the first information page to the second tab page (See fig. 8D, par. 0179 wherein FIG. 8D is a user interface 880 for displaying a view/webpage with icons in the third category of websites according to the second embodiment. This is the result of toggling UI toggle 815; as taught by SHULTZ); switch, in the first control, a display mode of a tab of the first tab page from a first display mode to a second display mode; switch, in the first control, a display mode of the tab of the second tab page from the second display mode to the first display mode (See figs. 8A-8B, par. 0178 wherein FIG. 8A shows “Favorites” toggle in Bold and highlighted, and Fig. 8B shows “Top Sites” in Bold and highlighted; as taught by SHULTZ); BEAUMIER further teaches and/or present the tab of the second tab page in the second control comprises: displaying the tab of the second tab page in the second control through the first display mode (See fig. 3, par. 0113, wherein the area  at the top displays “Top Plays”, i.e. the second control; as taught by BEAUMIER).

As to claim 16, SHULTZ and BEAUMIER teach the limitations of claim 10. SHULTZ further teaches wherein the display apparatus is further configured to: switch, in response to detecting a second switching operation of switching the displayed first information page to a second information page, the displayed first information page to the second information page, wherein the second information page comprises the second control, and present a tab of a tab page that meets a preset condition in the second control (See par. 0172 wherein the second category of websites are webpages grouped in response to a user designation, e.g., a user-specified set of “favorite” webpages, and the third category of webpages is determined by a frequency and recency algorithm, also known as the “top sites” for the user; as taught by SHULTZ).

As to claim 17, SHULTZ and BEAUMIER teach the limitations of claim 16. SHULTZ further teaches wherein presenting the tab of the second tab page in the second control comprises: presenting the tab of the second tab page in a preset position of the second control, and wherein presenting the tab of the tab page that meets the preset condition in the second control comprises: presenting the tab of the tab page that meets the preset condition in the preset position of the second control (See figs. 9-10, par. 0134-0136, wherein the area  at the top displays “Top Plays”, i.e. the second control; also for example see par. 0134, wherein Top play information may be presented in list form, e.g., using the list 902; also see par. 0136, wherein The grid-based list 902′ includes the same information as shown in the list 90;2 as taught by BEAUMIER).

As to claim 18, SHULTZ and BEAUMIER teach the limitations of claim 16. SHULTZ further teaches wherein the tab page that meets the preset condition is one of the following: a tab page presented last before the second switching operation, a tab page with longest dwell time within a preset time period before the second switching operation, a tab page with most user interactions within the preset time period before the second switching operation, and a tab page of an associated user of the user that has longest dwell time within the preset time period before the second switching operation (See par. 0172 wherein the second category of websites are webpages grouped in response to a user designation, e.g., a user-specified set of “favorite” webpages, and the third category of webpages is determined by a frequency and recency algorithm, also known as the “top sites” for the user; as taught by SHULTZ).

As to claim 19, SHULTZ and BEAUMIER teach the limitations of claim 16. SHULTZ further teaches wherein, the tab page that meets the preset condition is the second tab page (See par. 0179 wherein FIG. 8D is a user interface 880 for displaying a view/webpage with icons in the third category of websites; as taught by SHULTZ).
As to claim 20, SHULTZ and BEAUMIER teach the limitations of claim 17. SHULTZ further teaches wherein the display apparatus is further configured to: present, in response to detecting a preset operation on a tab presented in the preset position of the second control, the first information page (See par. 0179 wherein the UI toggle element toggles between a view including the first and second icons areas or the third set of icons alone; as taught by SHULTZ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Publication Number
Filing Date
Title
US20150212670A1
2012-02-01
Highly Customizable New Tab Page
US9241080B2
2012-07-19
System and method for managing and sharing images on per album basis
US8839128B2
2010-02-09
Gallery application for content viewing
US8988353B2
2010-05-06
Mobile device and method for editing pages used for a home screen
US20160132194A1
2015-01-29
Searching digital content
US10185724B2
2015-03-30
Method for sorting media content and electronic device implementing same
US20150346929A1
2014-09-30
Safari Tab and Private Browsing UI Enhancement
US8564543B2
2007-06-22
Media player with imaged based browsing
US9606720B1
2013-10-18
System and method for providing a preview of a digital photo album
US20140189606A1
2013-12-23
User interface for a computing device


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOOROSH NEHCHIRI whose telephone number is (408)918-7643. The examiner can normally be reached M-F, 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KOOROSH NEHCHIRI/Examiner, Art Unit 2174                                                                                                                                                                                                        
/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174